336 S.W.3d 167 (2011)
Daniel Harlan MURRAY, Respondent,
v.
DIRECTOR OF REVENUE, State of Missouri, Appellant.
No. ED 94638.
Missouri Court of Appeals, Eastern District, Division Four.
March 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2011.
Jonathan H. Hale, Special Assistant Attorney General, Missouri Department of Revenue, Jefferson City, MO, for Appellant.
Lisa D. Sigmund, Chesterfield, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and LUCY D. RAUCH, Sp. J.

ORDER
PER CURIAM.
The Missouri Director of Revenue appeals from the judgment of the trial court removing the administrative revocation of Daniel Murray's driving privileges. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished vnth a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).